DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 11:  Claim 11 recites the language “a predetermined amount of solvent until a predetermined viscosity is achieved” without identifying the amount or viscosity that has been determined.  Absent a value for the amount of solvent or viscosity, the scope of the claim is indefinite.  For the purpose of further examination, the word predetermined will be given little patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonjankiat (Effect of Microcrystalline Cellulose from Bagasse on the Adhesion Properties of Tapioca .  
Considering Claims 1-3, 18, and 19:  Jonjankiat teaches an adhesive comprising 22, 26, or 30 weight percent of starch (pg. 45); water in an amount of 70-78 weight percent (pg. 45) and microcrystalline cellulose in an amount of 0.5 to 3.5 weight percent of the solid component of the adhesive (pg. 46), or 0.1 to 1 weight percent of the overall composition.  Jonjankiat teaches the microcrystalline cellulose as comprising microfibrils (pg. 55-56).
Considering Claim 4:  Jonjankiat teaches the adhesive as having a basic pH due to the inclusion of sodium hydroxide (pg. 45).
Considering Claim 5:  Jonjankiat teaches the starch as being native tapioca starch (pg. 40).
Considering Claim 8:  Jonjankiat does not teach modifying the microfibrillated cellulose as being modified (pg. 43).
Considering Claim 13:  Jonjankiat teaches the adhesive as being used in corrugated boards (pg. 9).
Considering Claim 20:  Jonjankiat teaches the microfibrillated cellulose as coming from sugarcane bagasse (pg. 40).

Claims 9, 10, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonjankiat (Effect of Microcrystalline Cellulose from Bagasse on the Adhesion Properties of Tapioca Starch and/or Polyvinyl alcohol based Adhesives, (A Thesis Submitted in Partial Fulfillment of the Requirements for the Degree of Master of Science in Packaging Technology), 147 pages, (2010)).  
Considering Claims 9:  Jonjankiat teaches an adhesive made by mixing starch (pg. 45); water (pg. 45) and microcrystalline cellulose until homogeneous.  Jonjankiat teaches the microcrystalline cellulose as comprising microfibrils (pg. 55-56).
Considering Claim 10:  Jonjankiat teaches the viscosity as increasing by at least 10 percent (Table 11).
Considering Claim 17:  Jonjankiat teaches an adhesive comprising 22, 26, or 30 weight percent of starch (pg. 45); water in an amount of 70-78 weight percent (pg. 45) and microcrystalline cellulose in an amount of 0.5 to 3.5 weight percent of the solid component of the adhesive (pg. 46), or 0.1 to 1 weight percent of the overall composition.  
Considering Claim 21:  Jonjankiat teaches adding sodium hydroxide in an amount of 2.24 weight percent of the starch (pg. 45).

12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonjankiat (Effect of Microcrystalline Cellulose from Bagasse on the Adhesion Properties of Tapioca Starch and/or Polyvinyl alcohol based Adhesives, (A Thesis Submitted in Partial Fulfillment of the Requirements for the Degree of Master of Science in Packaging Technology), 147 pages, (2010)).  
Considering Claim 12:  Jonjankiat teaches an adhesive made by mixing starch (pg. 45); water (pg. 45) and microcrystalline cellulose until homogeneous.  Jonjankiat teaches the microcrystalline cellulose as comprising microfibrils (pg. 55-56).  Jonjankiat teaches the viscosity as increasing by at least 10 percent (Table 11).

Claims 1-5, 8, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heiskanen et al. (WO 2018/083590).
Considering Claims 1-3, and 18:  Heiskanen et al. teaches a composition comprising starch in an amount of 22 weight percent; water in an amount of 76.8 weight percent; and microfibrillated cellulose in an amount of 1.2 weight percent of the overall composition (Table 1).  Heiskanen et al. teaches the composition as comprising 5% microfibrillated cellulose in terms of the solids content, and teaches the solids content as being the sum of the starch and microfibrillated cellulose (10:1-13).
Considering Claim 4:  Heiskanen et al. teaches the pH as being 12 (Table 1).
Considering Claim 5:  Heiskanen et al. teaches the starch as being native starch (10:1-13).
Considering Claim 8:  Heiskanen et al. teaches the microfibrillated cellulose as being optionally modified, and thus it would teach unmodified microfibrillated cellulose (8:34-9:10).
Considering Claims 13-15:  Heiskanen et al. teaches a method for making a corrugated paperboard comprising providing the adhesive; applying the adhesive to the corrugated medium; applying a liner to the corrugated medium; and preparing the corrugated board (7:1-8; 10:20-30).
Considering Claim 20:  Heiskanen et al. teaches the microfibrillated cellulose as coming from plant material (8:3-22).

Claims 9-11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heiskanen et al. (WO 2018/083590).
Considering Claims 9 and 11:  Heiskanen et al. teaches an adhesive made by mixing starch, water, and microfibrillated cellulose; mixing the composition to form a homogeneous mixture; adding additional starch and stirring the mixture (10:3-13).
Considering Claim 10:  Heiskanen et al. teaches the viscosity as being increased by at least 10 weight percent (Table 1).
Considering Claim 17:  Heiskanen et al. teaches a composition comprising starch in an amount of 22 weight percent; water in an amount of 76.8 weight percent; and microfibrillated cellulose in an amount of 1.2 weight percent of the overall composition (Table 1).  Heiskanen et al. teaches the composition as comprising 5% microfibrillated cellulose in terms of the solids content, and teaches the solids content as being the sum of the starch and microfibrillated cellulose (10:1-13).

Claims 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heiskanen et al. (WO 2018/083590).
Considering Claim 12:  Heiskanen et al. teaches an adhesive made by mixing starch, water, and microfibrillated cellulose; mixing the composition to form a homogeneous mixture; adding additional starch and stirring the mixture (10:3-13).  Heiskanen et al. teaches the viscosity as being increased by at least 10 weight percent (Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heiskanen et al. (WO 2018/083590) as applied to claim 1 above, and further in view of Holtan et al. (US 2017/0121908).
Considering Claims 6 and 7:  Heiskanen et al. teaches the composition of claim 1 as shown above.
	Heiskanen et al. is silent towards the properties of the microfibrillated cellulose.  However, Holtan et al. teaches the claimed zero shear viscosity (¶0087-91) and water holding capacity (¶0099).  Heiskanen et al. and Holtan et al. are analogous art as they are concerned with the same field of endeavor, namely microfibrillated cellulose compositions.  It would have been obvious to a person having ordinary skill in the art to have used the microfibillated cellulose of Holtan et al. in the composition of Heiskanen et al., and the motivation to do so would have been, as Holtan et al. suggests, the viscosity properties allow for use in high performance adhesives (¶0009).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heiskanen et al. (WO 2018/083590) as applied to claim 9 above.
Considering Claim 21:  Heiskanen et al. teaches the process of claim 9 as shown above.  
	Heiskanen et al. is silent towards the amount of sodium hydroxide added to the composition.  However, the amount of alkaline material is directly tied to the pH of the composition.  As such, it would be a considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of sodium hydroxide through routine experimentation, and the motivation to do so would have been to arrive at a pH of 12.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM J HEINCER/Primary Examiner, Art Unit 1767